         Case 1:19-cr-00125-ABJ Document 113 Filed 08/19/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA

               v.                                    Case No. 1:19-cr-0125 (ABJ)

GREGORY B. CRAIG,

                    Defendant.


                    DEFENDANT’S OBJECTION TO GOVERNMENT’S
                      PROPOSED JURY INSTRUCTION ON DUTY

       As this Court noted in its August 6 Memorandum Opinion, “a concealment offense in

violation to section 1001(a)(1)” requires “a legal duty to disclose” that comes from a statute,

regulation or form. ECF 85 at 21-22. In both its initial and revised proposed jury instructions

for Count One, the government acknowledged the requirement of “a legal duty to disclose

imposed by statute, regulation, or government form.” ECF 72-2 at 11; ECF 79-1. In order for a

statute, regulation, or form to impose a duty to disclose, it must actually require the disclosure.

The government’s new proposed Duty to Disclose instruction, ECF 100 (attached again here),

asserts a duty based on participation in a government inquiry, not one imposed by a statute,

regulation or form. It also misstates the statutory standards that determine whether a registration

statement must be filed under FARA.

       No statute, regulation, or form imposes the duty articulated in the government’s proposed

instruction. The government’s submission ties the duty specifically to 22 U.S.C. § 612(a). But

that provision imposes a duty to file a true and complete registration statement upon becoming

an agent of a foreign principal. It does not impose any duty with respect to responses to an

inquiry by the FARA Unit into whether a person might have an obligation to file a registration
          Case 1:19-cr-00125-ABJ Document 113 Filed 08/19/19 Page 2 of 6



statement. Disclosing information to the FARA Unit in response to such an inquiry would not

satisfy a statutory obligation to file a registration statement. By the same token, failing to

disclose information to the FARA Unit in response to such an inquiry does not violate a statutory

duty to file a true and complete registration statement because the determination in an informal

agency process of whether someone must register is different in both substance and form from

the filing of a document by someone who is required to register.

       Even if the Court expands the statutory frame of reference to include FARA sections 611

and 618, those FARA provision do not impose the duty set out in the government’s proposed

instruction. See ECF 85 at 28 (citing 22 U.S.C. § 618(a)); id. at 29 (citing 22 U.S.C. §§ 611,

618). Section 611 sets out the definitions of terms, including “agent of a foreign principal” that

determine whether the duty in section 612 applies to a particular person. Section 611 itself

imposes no duty; it merely identifies persons who may be subject to, among other provisions, the

obligation to file a registration statement under § 612(a). Even if a duty to disclose could be

based on § 611 in combination with § 612(a), the government’s proposed instruction is wrong

because it purports to describe a duty that does not depend on whether the person in question

actually is an agent of a foreign principal who has a duty to register.1 Under the government’s

proposed instruction, the duty to disclose applies to a person who “choose[s] to respond to [the

FARA Unit’s] questions” and “a person who tries to convince the FARA Unit that he does not

have to register,” even if the person has no duty to file a registration statement. ECF 100. There

is no statutory duty tied to those actions.
1
   The government’s opening statement confirmed that position: “regardless whether the
defendant was obligated to register, it is a crime to lie and hide things from the FARA Unit
during its law enforcement inquiry.” Trial Tr. Aug. 15, 2019 at 568. It is a crime to lie to the
FARA Unit about a material fact, but Mr. Craig is not charged with any false statements of
material fact. However, the government’s position is that even someone who has no obligation
to file a registration statement has a duty to disclose.

                                                2
           Case 1:19-cr-00125-ABJ Document 113 Filed 08/19/19 Page 3 of 6



         Section 618(a) imposes two duties. First, § 618(a)(1) provides a criminal penalty for

willfully violating any provision of FARA, which would include the obligation to file a

registration statement. But Mr. Craig had no statutory obligation to file a registration statement

in 2013,2 which means that § 612(a) and § 618(a)(1) in combination cannot be the source of a

duty to disclose in responding to FARA Unit inquiries at that time. Second, § 618(a)(2) provides

a criminal penalty for, inter alia, “willfully omit[ting] any material fact required to be stated [in

certain filings] or willfully omit[ting] a material fact or a copy of a material document necessary

to make the statements therein and the copies of documents furnished therewith not misleading.”

But this Court has already correctly ruled that § 618(a)(2) does not apply to Mr. Craig’s oral and

written communications with the FARA Unit, so it cannot be the source of a statutory duty. ECF

85 at 44-57.

         The government’s proposed duty instruction is legally erroneous and should not be given.

The duty it describes is independent of any provision of FARA and is derived from choosing to

respond to a government inquiry or trying to convince a government agency about a

determination it should make—precisely the kind of non-statutory duty the D.C. Circuit rejected

as a basis for criminal liability under § 1001(a)(1) in Safavian. Mr. Safavian first reached out to

GSA’s general counsel for an ethics opinion about whether he could accept a golfing trip as a

gift, trying to convince the agency he could do so. 528 F.3d at 961-62. Later, Safavian

responded to an inquiry by the GSA Inspector General. Id. at 962-63. Yet neither the contact

Safavian initiated, nor the contact to which he chose to respond created a legal duty to disclose

for purposes of liability under § 1001(a)(1). Id. at 963-65. GSA’s general counsel and inspector

general had statutory authority to conduct their inquiries like the FARA Unit had here, and the



2
    United States v. McGoff, 831 F.2d 1071, 1082 (D.C. Cir. 1987).
                                                 3
         Case 1:19-cr-00125-ABJ Document 113 Filed 08/19/19 Page 4 of 6



Ethics in Government Act is a disclosure statute aimed at exposing the source of influence on

government action like FARA, but those circumstances did not create a statutory duty to

disclose. As in Safavian, the government points to no statutory language imposing a duty on Mr.

Craig to disclose specific information to the FARA Unit.

       Because the duty posited in the government’s instruction does not depend on whether a

person has a duty to register under FARA, the middle paragraph of the instruction, which

purports to explain when someone is required to register, is not relevant to the jury’s

determination of the existence or scope of the duty and should not be given for that reason alone.

This paragraph is also improper because it uses statutory terms such as “political activities,”

“public relations counsel” and “publicity agent” without accurately defining them. See ECF 72-2

at 21-22 (proposed defense instructions). The jury is likely to be misled into believing that Mr.

Craig had a duty to register under this instruction without regard to whether he was acting under

Ukraine’s direction and for its benefit as FARA requires.

       Finally, the government’s proposed instruction articulates the scope of its inquiry-based

duty in two inconsistent ways. In one place, the government’s proposed instruction states that

there is a duty to disclose “information called for by the question”; in two other places, it states

that there is a duty to disclose information “material to the decision.” Neither rule is faithful to

Safavian, but a duty to disclose all material information is much broader than a duty to disclose

material information that is responsive to questions. One is a duty to provide complete responses

to questions that were actually asked; the scope of the duty would depend on jury findings about

historical facts. The other is a duty to provide material information even if no question was

asked about a particular fact. The Court’s articulation of what must be disclosed appears to be




                                                 4
         Case 1:19-cr-00125-ABJ Document 113 Filed 08/19/19 Page 5 of 6



limited to information responsive to questions. See, e.g., ECF 85 at 37 (“[T]his case . . . is not

based on a failure to ‘volunteer’ anything.”).

Dated: August 19, 2019                               Respectfully submitted,


                                                     /s/ William W. Taylor, III
                                                     William W. Taylor, III (D.C. Bar No. 84194)
                                                     Paula M. Junghans (D.C. Bar No. 474419)
                                                     Ezra B. Marcus (D.C. Bar No. 252685)
                                                     ZUCKERMAN SPAEDER LLP
                                                     1800 M Street N.W. Suite 1000
                                                     Washington, D.C. 20036
                                                     Tel: (202) 778-1800
                                                     Fax: (202) 822-8106
                                                     Email: wtaylor@zuckerman.com
                                                     Email: pjunghans@zuckerman.com
                                                     Email: emarcus@zuckerman.com

                                                     William J. Murphy (D.C. Bar No. 350371)
                                                     Adam B. Abelson (D.C. Bar No. 1011291)
                                                     ZUCKERMAN SPAEDER LLP
                                                     100 East Pratt Street, Suite 2440
                                                     Baltimore, MD 21202
                                                     Tel: (410) 332-0444
                                                     Fax: (410) 659-0436
                                                     Email: wmurphy@zuckerman.com
                                                     Email: aabelson@zuckerman.com

                                                     Attorneys for Defendant Gregory B. Craig




                                                 5
        Case 1:19-cr-00125-ABJ Document 113 Filed 08/19/19 Page 6 of 6



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 19, 2019, the foregoing was served on counsel of

record via the Court’s CM/ECF service.


                                                  /s/ Ezra B. Marcus
                                               Ezra B. Marcus
        Case
         Case1:19-cr-00125-ABJ
              1:19-cr-00125-ABJ Document
                                 Document113-1
                                          100 Filed
                                               Filed08/15/19
                                                     08/19/19 Page
                                                               Page11ofof44



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                              :
                                                      :
                                                      :
               v.                                     :       No. 1:19-CR-00125 (ABJ)
                                                      :
                                                      :
 GREGORY B. CRAIG,                                    :
                               Defendant.             :

           GOVERNMENT’S RESPONSE TO COURT’S 8/9/19 REQUEST FOR
                 PROPOSED INSTRUCTION REGARDING DUTY

       The United States hereby responds to this Court’s August 9, 2019, request that the parties

propose an instruction for the Court to provide the jury regarding the duty to disclose that the Court

found as a matter of law.        The following proposed instruction is based on the Court’s

Memorandum Opinion and Order (ECF No. 85), and the Foreign Agents Registration Act, 22

U.S.C. § 612(a):

                                      DUTY TO DISCLOSE

       A duty to disclose is a requirement that a person not intentionally withhold or omit
       information material to a decision. It is a requirement that a person, when posed
       specific questions, answer those questions truthfully and completely, without
       intentionally omitting information called for by the question.

       The Foreign Agents Registration Act (FARA) is a federal statute that requires
       anyone who acts as an agent of a foreign principal, to include a foreign government
       or a foreign person, to register with the FARA Unit of the Department of
       Justice. Any person in the United States who is involved in political activities,
       including any activity that the person intends to, in any way influence any section
       of the public, or acts within the United States as a public relations counsel, publicity
       agent, information-service employee, or political consultant, has a duty to disclose
       information concerning that representation to the Department of Justice under
       FARA. Registering under FARA involves completing a form that asks specific
       questions about the work for a foreign principal. Persons required to register under
       FARA have a legal duty to disclose the information asked for by the form.

       The FARA Unit may pose specific questions to a person to decide whether he has
        Case
         Case1:19-cr-00125-ABJ
              1:19-cr-00125-ABJ Document
                                 Document113-1
                                          100 Filed
                                               Filed08/15/19
                                                     08/19/19 Page
                                                               Page22ofof44



       to register, and, if the person chooses to respond to those questions, he has a legal
       duty to disclose information material to the decision. Similarly, a person who tries
       to convince the FARA Unit that he does not have to register also has a legal duty
       to disclose information material to the decision.

       The government respectfully suggests that such an instruction could precede the instruction

enumerating the elements of the offense already provided by the parties, and that such an

instruction obviates the need to specify within the elements of the offense that the duty is “imposed

by statute, regulation, or government form.” See e.g., United States’ Proposed Instruction for

Count One, ECF No. 79-1 (proposing that jury be instructed that “there was a legal duty to disclose

imposed by statute, regulation, or government form”).


                                      Respectfully submitted,

                                      JESSIE K. LIU
                                      UNITED STATES ATTORNEY

                          By:    /s/ Molly Gaston
                                      FERNANDO CAMPOAMOR-SÁNCHEZ (DC 451210)
                                      MOLLY GASTON (VA 78506)
                                      Assistant United States Attorneys
                                      United States Attorney’s Office
                                      555 Fourth Street, N.W.
                                      Washington, D.C. 20530
                                      Telephone: 202-252-7698/202-252-7803
                                      Fernando.Campoamor-Sanchez@usdoj.gov
                                      Molly.Gaston@usdoj.gov

                                JOHN C. DEMERS
                                ASSISTANT ATTORNEY GENERAL

                          By:    /s/ Jason B.A. McCullough
                                       JASON B.A. MCCULLOUGH (DC 998006; NY 4544953)
                                       Trial Attorney
                                       Department of Justice
                                       National Security Division
                                       950 Pennsylvania Ave NW
                                       Washington, D.C. 20530

                                                 2
         Case
          Case1:19-cr-00125-ABJ
               1:19-cr-00125-ABJ Document
                                  Document113-1
                                           100 Filed
                                                Filed08/15/19
                                                      08/19/19 Page
                                                                Page33ofof44



                                 Telephone: 202-616-1051
                                 Jason.McCullough@usdoj.gov

Dated:    August 15, 2019




                                         3
        Case
         Case1:19-cr-00125-ABJ
              1:19-cr-00125-ABJ Document
                                 Document113-1
                                          100 Filed
                                               Filed08/15/19
                                                     08/19/19 Page
                                                               Page44ofof44



                                     Certificate of Service

       I certify that, by virtue of the Court’s ECF system, a copy of the foregoing has been sent
to counsel for the defendant on August 15, 2019.


                                            /s/ Molly Gaston
                                            Molly Gaston
                                            Assistant United States Attorney




                                               4
